Citation Nr: 1545540	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  12-08 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a left lung nodule.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to an initial compensable schedular disability rating for hearing loss.

5.  Entitlement to an extraschedular disability rating for hearing loss.

6.  Entitlement to an initial compensable rating for esophageal cancer.

7.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions in Reno, Nevada of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2014, the Board remanded the case to schedule the Veteran for a Board hearing.  Thereafter, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in March 2015 at the RO in Reno, Nevada.  The record was held open for 60 days to allow for the submission of additional evidence.

Evidence was thereafter received and, following an extension, additional evidence was submitted.  The Veteran's representative waived initial review of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2015).  In any case, 38 U.S.C.A. § 7105(e) (West 2014) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a substantive appeal in cases where the substantive appeal was filed on or after February 2, 2013.  See VA Fast Letter 14-02 (May 2, 2014).  Furthermore, any other additional evidence that was obtained by VA after re-certification of the appeal is not pertinent to the claim being decided herein.

The issues of entitlement to service connection for right and left knee disabilities, entitlement to increased ratings for adjustment disorder, entitlement to an increased rating for esophageal cancer, entitlement to an extraschedular rating for hearing loss, and for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During his March 2015 Board hearing, the Veteran requested withdrawal of the appeal of entitlement to service connection for a left lung nodule.

2.  Hearing loss has been manifested at most by level II right ear and level III left ear hearing acuity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement service connection for a left lung nodule have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a compensable initial disability rating for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.012, 4.3, 4.85, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Appeal

At his March 2015 Board hearing , prior to the promulgation of a Board decision in the appeal, the Veteran notified VA that he wished to withdraw his appeal for service connection for a left lung nodule.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II. Hearing Loss Rating

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The hearing loss rating appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations for his hearing loss in April 2010, June 2010, May 2012 and February 2015.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Increased Ratings-Laws and Regulations

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

An August 2012 rating decision awarded the Veteran service connection for bilateral hearing loss with a noncompensable disability evaluation, effective March 23, 2010.  

The noncompensable evaluation for bilateral hearing loss was assigned under Diagnostic Code 6100.  Under the rating criteria, the basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing (Maryland CNC) together with the average decibel threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 hertz.  These test results are entered into a table of the rating schedule (Table VI) to determine the auditory acuity level of each ear (ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness), and these auditory acuity levels are entered into another table (Table VII) of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Factual Background and Analysis

The Veteran was afforded a VA examination in April 2010.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 96 percent in the left ear.  Audiological pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
50
65
80
LEFT
10
10
35
70
85

The Veteran reported difficulty hearing soft speech and a history of ear infections and vertigo.  The examiner provided diagnoses of moderate to profound hearing loss in the right ear and mild hearing loss in the left.  

Based upon the results of the VA April 2010 audiological examination, level II impairment is derived in the right ear and level I is derived in the left ear.  In accordance with 38 C.F.R. § 4.85, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting the row I with column II.  

At a June 2010 VA examination, speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  Audiological pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
45
65
80
LEFT
15
5
35
75
100

The Veteran reported difficulty hearing speech clearly.  The examiner provided diagnoses of moderate hearing loss in the right ear and mild hearing loss in the left.  

Based upon the results of the VA June 2010 audiological examination, level I impairment is derived in the right ear and level II is derived in the left ear.  In accordance with 38 C.F.R. § 4.85, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting the row I with column II.  

At a May 2012 VA examination, speech audiometry revealed speech recognition ability of 88 percent in the right ear and 88 percent in the left ear.  Audiological pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
40
70
85
LEFT
15
15
40
75
100
The Veteran reported that his hearing loss "makes things confusing."  The examiner provided diagnoses of sensorineural hearing loss.  

Based upon the results of the VA May 2012 audiological examination, level II impairment is derived in the right ear and level III is derived in the left ear.  In accordance with 38 C.F.R. § 4.85, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting the row II with column III.  

At a February 2015 VA examination, speech audiometry revealed speech recognition ability of 92 percent in the right ear and 84 percent in the left ear.  Audiological pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
55
70
85
LEFT
15
20
55
75
100

The Veteran reported that his hearing loss caused him trouble hearing and conversing.

Based upon the results of the VA February 2015 audiological examination, level II impairment is derived in the right ear and level III is derived in the left ear.  In accordance with 38 C.F.R. § 4.85, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting the row II with column III.  

During his March 2015 Travel Board hearing, the Veteran testified that he experienced hearing garbled conversation and trouble understanding people with high pitched voices.  Additionally, VA treatment records show regular treatment for hearing loss, including for hearing aids.  The records do not contain the comprehensive audiometric testing as set forth in the VA examinations.

Based on the results of all testing during this appeal, and applying the stated rating criteria to the results, level I, II, or III hearing impairment designations for right and the left ear are demonstrated.  Such designations when combined equate to a noncompensable (zero percent) evaluation.  The VA examination findings are consistent with the other evidence of record and are considered to adequately represent the Veteran's present level of disability. Therefore, a zero percent schedular disability rating is applicable under the provisions of 38 C.F.R. § 4.85, Table VII. 

The Board has considered the Veteran's statements and is aware of his complaints about not being able to hear well.  It must, however, be reiterated that disability ratings for hearing impairment are derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered. Lendenmann, 3 Vet. App. at 349.  There was no indication that the audiological evaluation produced test results which were invalid.  Additionally, the provisions of 38 C.F.R. § 4.86 pertaining to exceptional patterns of hearing loss are not for application as the requirements have not been met. 

In sum, the evidence shows that the Veteran's hearing loss has not risen to the level of a compensable rating since the award of service connection.  As such, the preponderance of the evidence is against the claim for a higher initial schedular rating for bilateral hearing loss; there is no doubt to be resolved; and a higher initial rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

The appeal for entitlement to service connection for a left lung nodule is dismissed.

An initial compensable schedular disability rating for hearing loss is denied.



REMAND

In March 2015, the Veteran submitted a notice of disagreement (NOD) with a January 2015 rating decision denying service connection for right and left knee disabilities.  The RO has not issued a statement of the case (SOC) with regard to these issues.  Where a claimant files a NOD and the RO has not issued a SOC, the issue must be remanded to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).

Turning to the Veteran's adjustment disorder claim, the Veteran contends that his psychiatric symptoms warrant a disability rating in excess of 30 percent.  Most recently, the Veteran presented for a VA examination in March 2015 and a private evaluation in May 2015.  The conclusions of the VA and private examiner were vastly different.  Following an examination of the Veteran, the VA examiner concluded that the Veteran's impairment was best described as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication-essentially the rating criteria for a 10 percent disability rating.  In contrast, the private examiner estimated that the Veteran's current global assessment of functioning (GAF) score was 50, indicating serious impairment.  Moreover the examiner, Dr. L.K., stated that the Veteran would not be able to maintain gainful employment as a result of PTSD.

Of note, the Veteran has not been found by the March 2015 VA examiner or previous VA examiners to meet the criteria for a diagnosis of PTSD.  See May 2010, May 2012 VA Examination Reports.  However, it appears that the symptoms attributed by the Veteran's private examiner to PTSD may be undistinguishable from those attributed to adjustment disorder, and thus the symptoms would be attributed to the service-connected adjustment disorder.  Mittleider v. West, 11 Vet. App. 181 (1998).  It is unclear whether the VA examiner or the private examiner reviewed the Veteran's claims file in full and a new VA examination would be helpful in reconciling the dramatic difference in findings between examiners.  Thus, a VA examination should be scheduled in order to determine the level of impairment caused by the Veteran's adjustment disorder.

Similarly, during the Veteran's March 2015 Travel Board hearing, the Veteran reported trouble swallowing and noted weight loss which could be attributed to his esophageal cancer.  However, these symptoms were not considered during his March 2015 VA examination.  As such, a new VA examination is warranted in order to consider the totality of the impairment caused by the Veteran's esophageal cancer.

A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Presently, the Veteran's total combined rating does not meet the rating criteria for TDIU.  However, the remanded increased rating claims may have a bearing on whether he meets the schedular requirements for a TDIU claim.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Additionally, extraschedular TDIU may be considered.  Thus, additional development is needed in this regard.

Similarly, as any development of a TDIU claim may have an impact on the complete picture of the Veteran's service-connected disabilities and its effect on his employability as it pertains to extraschedular consideration, the Board finds the issue of an extraschedular rating for hearing loss is intertwined with the TDIU claim.  Following the development of the TDIU claim, the issue of entitlement to an extraschedular disability rating for the Veteran's hearing loss must be considered.

Accordingly, these issues are REMANDED for the following actions:

1.  Prepare a SOC for the issues of service connection for right and left knee disabilities.  This is required unless the matter is resolved by granting the full benefits sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal should this specific issue be returned to the Board.

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his adjustment disorder.  The entire claims file must be reviewed by the examiner.   The examiner is asked to specifically address the May 2015 findings of Dr. L.K. as well as the findings of the March 2015 VA examiner, and, where possible, reconcile these findings.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Schedule the Veteran for a VA examination in order to determine the current nature and severity of his service-connected esophageal cancer.  The entire claims file must be reviewed by the examiner.  The examiner is asked to specifically note whether symptoms to include trouble swallowing and weight loss are related to his esophageal cancer.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Finally, readjudicate the issues remaining on appeal, to include the extraschedular issue on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


